Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-6. 8-9 and 15-16 are pending and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/16/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application is a continuation of U.S. Patent Application No. 16/436,364 filed June 10, 2019, which is a continuation of U.S. Patent Application No. 14/936,295 filed November 9, 2015 (now U.S. Patent No. 10,537,544), which is a continuation of U.S. Patent Application No. 13/671,197 filed November 7, 2012, which claims the benefit of U.S. Patent Application No. 61/666,433 filed June 29, 2012 and U.S. Patent Application No. 61/556,573 filed November 7, 2011.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6. 8-9 and 15-16  are rejected under 35 U.S.C. 103(a) as being unpatentable over Manku et al. (US2010/0311834) in view of n view of Maki et al. (Am J Cardiol (2008) vol. 102, pp.429-433) and Wojczynski et al. (Lipids in Health and Disease (2011), vol. 10, pp. 181-192).
Instant claims are drawn to a method of reducing  vLDL particle size in a subject having a fasting baseline triglyceride level of about 500 mg/dl to about 1500 mg/dl comprising administering to the subject about 4 g per day ethyl eicosapentaenoate thereby to produce a reduction in vLDL particle size.
Manku et al. teaches a method of hypertriglyceridemia in a subject in need thereof, comprising (a) identifying a subject having a fasting baseline triglyceride level of about 500 mg/dL to about 1500 mg/dL, and (b) administering to the subject a pharmaceutical composition comprising about lg to 4g of a composition comprising at least 96% wt ethyl eicosapentaenoate comprising administering to a subject a eicosapentaenoic acid or derivative [claim 1]. The composition is administered 1 to 4 times per day [claim 15]. The subjects exhibits one or more outcomes such as reduction in vLDL levels compared to baseline [0025]. The treatment can be carried over a period of about 1 week to about 12 weeks [0018] (claim 9). The methods comprises eicosapentaenoic acid or derivative collectively referred to herein as EPA [0084] and EPA or it derivative are present in composition in an amount of about 50 mg to about 5000 mg [0087]. For treating moderate to severe hypertriglyceridemia in a subject in need thereof, comprising providing to a subject having fasting a baseline triglyceride level of about 500 mg/dL to about 1500 mg/dL [0101]. A reduction in vLDL levels of at least about 5%, at least about 10%, at least 15%, at least 20%, at least about 25% 
Manku et al. does not explicitly teaches method of reducing LDL particle size by administering about 4g per day of ethyl eicosapentaenoate thereby to produce a reduction in  vLDL particle  size [claim 1], said reduction is statistically significant [claim 2], administering the subject 4 g per day of ethyl eicosapentaenoate produces a reduction in  vLDL particle size by comparison with a baseline vLDL particle size prior to initiation of administration [claim 3], reduction in  vLDL size is at least a 2.5% reduction or at least 24% reduction [claims 4 and 7], and administered about 3.8 g to about 4 g per day of ethyl eicosapentaenoate [claim 8].
Maki etal. teaches a subjects with mean fasting triglyceride level of 200 to 600 mg/dl [p.429, col. 2, para 2, also see table 3], Subjects’ triglyceride fasting baseline was between 185 to 544 mg/dl [table 3, p.431]. Particle size vLDL for subjects at baseline was between 38.2 and 82.4 nm [table 4, p.432],
Wojczynski etal. teaches a study where the subjects that meet the criteria of having fasting triglycerides (TGs) <1500 mg/dl [p.8, col. 2, para. 3]. The different lipoprotein particles correspond to the following average size in nanometers (nm): intermediate density lipoprotein (IDL), 23-27 nm; large LDL, 21.2-23 nm; small LDL, 18-21.2 nm; large HDL, 8.8-13 nm; medium HDL, 8.2-8.8 nm; small HDL, 7.3-8.2 nm; large VLDL, 60-200 nm; medium VLDL, 35-60 nm; and small VLDL, 27-35 nm [8,11,31]; 
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a method of reducing vLDL particle size by administration of ethyl eicosapentaenoate because Manku etal. taught administration of ethyl eicosapentaenoate for the reduction of vLDL and triglycerides to a subject having a triglyceride baseline of about 500 mg/dL to about 1500 mg/dL, Maki et al. taught subjects with fasting triglyceride level of 200 to 600 mg/dl having a particle size of vLDL of between 38.2 and 82.4 nm and Wojczynski et al. taught vLDL particle size subclasses including vLDL particles having a range of 60-200nm, medium vLDL 35-60nm and small vLDL 27-35 nm.
Manku et al. taught a general population of patients that has a fasting triglyceride level of 500 mg/dL to about 1500 mg/dL, Maki et al. taught mean fasting triglyceride level of 200 to 600 mg/dl and having vLDL particle size of 82 nm and Wojczynski et al. taught a patient population with a Wojczynski et al. taught vLDL particle size subclasses including vLDL particles having a range of 60-200nm. Thus, the skilled artisan would have understood that the teachings of Manku et al. demonstrates a general population of patients that have a high triglyceride fasting levels and is in need of reducing vLDL by administrating 4g per day of ethyl eicosapentaenoic and Maki et al. taught a subpopulation of patients that has high triglyceride fasting levels and  vLDL particle size of 82 nm. Therefore, the skilled artisan would have been motivated to develop a method of reducing vLDL by administering ethyl eicosapentaenoate in patient having triglyceride baseline of about 500 mg/dl_ to about 1500 mg/dl_ because Manku et al. in view of 

In regards to the limitations wherein the method produces a reduction in vLDL particle size by comparison with a baseline vLDL particle size prior to initiation of administration as recited in claim 3, Manku et al. taught that the reduction of vLDL levels 

In regards to the limitations wherein the compound is administered to a subject about 4g and about 3.8 g to about 4 g per day of ethyl eicosapentaenoate as recited in claims 8. Manku et al. taught a pharmaceutical composition 4g or 1g to 4g of ethyl eicosapentaenoate and the composition contains at least about 96% wt. of ethyl eicosapentaenoate for the reduction of vLDL levels and triglycerides. The skilled artisan would have been motivated to administer the instantly claimed amounts of ethyl eicosapentaenoate since Manku et al. taught an amount that overlap and thereof meet the instantly claimed recitation of about 4g or about 3.8 g for reduction of vLDL levels and triglycerides. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima fade case of obviousness exists. In re Werthelm, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F„2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 (I).


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting – Obviousness-Type
Claims 1-6, 8-9 and 15-16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and specification of U.S. Patent No. 8,318,715, claims 1-9 and specification of U.S. Patent No. 8,357,677, claims 1-18 and specification of U.S. Patent No. 8,367,652, claims 1-10 and specification of U.S. Patent No. 8,377,920, claims 1-20 and specification of U.S. Patent No. 8,431,560 , claims 1-11 and  of U.S. Patent No. 8,546,372  and claims 1-7  of US patent 10,537544 and claims 1-5 of US 10,362,094 in view of Maki et al. (Am J Cardiol (2008) vol. 102, pp.429-433) and Wojczynski et al. (Lipids in Health and Disease (2011), vol. 10, pp.181-192).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 715, ‘677, ‘652, ‘920, ‘446, '560, ‘650, ‘929, ‘698, ‘372, 544 and 094 are drawn to a method of lowering apolipoprotein B, or triglycerides in subject having a fasting baseline triglyceride level of 500 mg/dL to about 1500 mg/dL comprising administering orally to subject about 4g per day of pharmaceutical composition comprising at least about 96% by weight, ethyl eicosapentaenoate for a period of at least 12 weeks [claims 1 and 6]. The subjects exhibits one or more outcomes such as reduction in LDL particle number compared to baseline and increase in LDL size compared to baseline [col. 4, In 1 -20]. A reduction in mean LDL particle number of at least about 5% and at least about 10% compared to the baseline [col. 6, In 16-21], An increase in mean LDL particle size of at least about 5% and at least about 10% [col. 6, In 10-15]. A reduction in vLDL levels of at least about 5%, at least about 10%, at least 15%, at least 20%, at least about 25% compared to baseline [col. 5, In 53-60]. The methods comprises eicosapentaenoic acid to derivative collectively referred to herein as EPA [col. 11, In 39-47] and EPA is present in composition in an amount of about 50 mg to about 5000 mg [col. 11, In 64-67],


Maki et al. teaches a subjects with mean fasting triglyceride level of 200 to 600 mg/dl [p.429, col. 2, para 2, also see table 3]. Subjects’ triglyceride fasting baseline was between 185 to 544 mg/dl [table 3, p.431j. Particle size vLDL for subjects at baseline was between 38.2 and 82.4 nm [table 4, p.432j.
Wojczynski et al. teaches a study where the subjects that meet the criteria of having fasting triglycerides (TGs) <1500 mg/dl [p.8, col. 2, para. 3]. The different lipoprotein particles correspond to the following average size in nanometers (nm): intermediate density lipoprotein (IDL), 23-27 nm; large LDL, 21.2-23 nm; small LDL, 18-21.2 nm; large HDL, 8.8-13 nm; medium HDL, 8.2-8.8 nm; small HDL, 7.3-8.2 nm; large VLDL, 60-200 nm; medium VLDL, 35-60 nm; and small VLDL, 27-35 nm [8,11,31]; relative size is depicted in Figure 6. Table 2 reports the presence of large vLDL particles in subjects with normal triglycerides and hyper-triglyceridemic [p.6, table 2],
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a method of reducing vLDL particle size by administration of ethyl eicosapentaenoate because 715, ‘677, ‘652, ‘920, ‘446, '560, ‘650, ‘929, ‘698, ‘372, ‘544 and ‘094 taught administration of ethyl eicosapentaenoate for the reduction of vLDL and triglycerides to a subject having a triglyceride baseline of about 500 mg/dL to about 1500 mg/dL and Maki etal. taught subjects with fasting triglyceride level of 200 to 600 mg/dl having a particle size of vLDL of between 38.2 and 82.4 nm and Wojczynski etal. taught that vLDL particle size subclasses includes large 
715, ‘677, ‘652, ‘920, ‘446, '560, ‘650, ‘929, ‘698, ‘372, /544 and ‘094 taught a general population of patients that has a fasting triglyceride level of 500 mg/dl_ to about 1500 mg/dl_, Maki et al. taught mean fasting triglyceride level of 200 to 600 mg/dl and having vLDL particle size of 82 nm and Wojczynski et al. taught vLDL particle size subclasses includes large vLDL particles having a range of 60-200nm. Thus, the skilled artisan would have understood that the teachings of US 8,318,715, US 8,357,677, US 8,367,652, US 8,377,920, US 8,431,560, US 8,399,446, US 8,519,929, US 8,524,698, and US 8,546,372 demonstrate a general population of patients that have a high triglyceride fasting levels and is in need of reducing vLDL and Maki et al. taught a subpopulation of patients that has high triglyceride fasting levels and large vLDL particle size of 82 nm. Therefore, the skilled artisan would have been motivate to develop a method of reducing  vLDL particle size  by administering ethyl eicosapentaenoate in patient having triglyceride baseline of about 500 mg/dL to about 1500 mg/dL because 715, ‘677, ‘652, ‘920, ‘446, '560, ‘650, ‘929, ‘698, ‘372, ‘544 and ‘094 in view of Maki et al. and Wojczynski et al. demonstrates that patients that suffer from high fasting triglyceride levels would have necessary have large vLDL particle size greater than 60 nm. Furthermore, the teachings of Manku et al. taught the same compound and patient population instantly claimed (subjects with a triglyceride baseline of 500 mg/dL to about 1500 mg/dL) and reduction of vLDL levels which encompass all of the particles (small-large). Motivation to administer ethyl eicosapentaenoic would have resulted from the fact that 715, ‘677, ‘652, ‘920, ‘446, '560, ‘650, ‘929, ‘698, ‘372, .

Conclusion
Claims 1-6. 8-9 and 15-16 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.    The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629